RUARK, Presiding Judge.
I concur, because it appears, from evidence most favorable to plaintiff, that this was an “almost escaping” situation where any very slight action on the part of defendant would have enabled the plaintiff to pass beyond peril. But I am uncomfortable about expressions in the opinion which deal with fixed and positive stopping and turning distances and thus figure back. The briefs of the parties show that they go into careful calculations reaching into fractions of a second. When we deal with the humanitarian doctrine, involving the commencement of a zone of peril, which must be certain, and we (necessarily) fix the beginning point by estimates of speed and distance, then work by figuring back (again on “average speed” and an “average” of reaction time) to liability based on fractions of seconds, it seems to me to be inconsistent.